Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 1 of 12




                   EXHIBIT A
           Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 2 of 12
                                                                                          USOO7782195 B2


(12) United States Patent                                                 (10) Patent No.:               US 7,782,195 B2
       Agranat                                                            (45) Date of Patent:                    Aug. 24, 2010
(54) APPARATUS FORSCHEDULED LOW                                                  FOREIGN PATENT DOCUMENTS
        POWER AUTONOMOUS DATA RECORDING
                                                                     CA                2089597 A        8, 1994
(75) Inventor: Ian Agranat, Concord, MA (US)
(73) Assignee: Wildlife Acoustics, Inc., Concord, MA
               (US)                                                                            (Continued)
                                                                                       OTHER PUBLICATIONS
(*) Notice:          Subject to any disclaimer, the term of this
                     patent is extended or adjusted under 35         Anderson, Sven, “Speech Recognition Meets Bird Song: A Compari
                     U.S.C. 154(b) by 344 days.                      son of Statistics-Based and Template Based Techniques,” Journal of
                                                                     Acoustical Society of America online vol. 106m No. 4, Oct. 1999,
(21) Appl. No.: 12/051,421                                           pp. 1-26, XP002304492 Retrieved from the Internet: URL:http://
                                                                     turing.bard.edu/~Sven papers/Birdsong.pdf retrieved on Mar. 20.
(22) Filed:          Mar 19, 2008                                    2009.
(65)                    Prior Publication Data                                                 (Continued)
        US 2009/0237241A1           Sep. 24, 2009                    Primary Examiner Toan N Pham
                                                                     (74) Attorney, Agent, or Firm—Lando & Anastasi, LLP
(51) Int. Cl.
        GSB 2L/00              (2006.01)                             (57)                     ABSTRACT
(52) U.S. Cl. ..................... 340/540; 340/693.3: 340/3.3:
                      340/825.24; 34.0/7.32: 119/174; 381/124        A meunod
                                                                       method and
                                                                              and apparaluSIOrpOWering
                                                                                        tus f            devi Suchhas
                                                                                                       a deV1ce,   as aa dat
                                                                                                                         data
(58) Field of clisation s 3.1.6. 3. 6 s                              recorder or other device, according to an adjustable schedule.
                     340/3 31 s 825 22 825 24 732. 704/270.          One example of the apparatus includes a programmable timer
                         704/21 20. 1974. 381/61 124                 having an alarm output, a power regulator having an enable
     See application file for com lete search histO s                input coupled to the alarm output, a controller coupled to the
          pp                     p                 ry.               power regulator and to the programmable timer, the controller
(56)               References Cited                                  being configured to receive operating power from the power
                                                                     regulator, and a powered device coupled to the power regu
                U.S. PATENT DOCUMENTS                                lator and configured to receive power from the power regula
       4479.239 A       10, 1984 Rhines                              tor. The regulator has an operating state in which the operat
       4,640,134 A      2f1987 Simmons                               ing power is provided to the powered device and an idle state
       4,806,931 A      2f1989 Nelson                                in which the operating power is not provided to the powered
         C             1910 S.                                       device. The regulator is configured to be activated into the
       5056,145 A      10,199 Y.       t etal                        operating state by activation of the alarm output and deacti
       5.168.830 A      2, 1992 Deglis                               vated into the idle state by deactivation of the alarm output,
       5,239,587 A * sig93 Mickelrath. 381/56                        under the control of the controller.
       5,452,364 A      9, 1995 Bonaham et al.
                          (Continued)                                                20 Claims, 4 Drawing Sheets




    301                                                            Regulator In
                          Programmable
                                                                                 Out
                          Digital Timer 1: Enable
                                                                                            Controller   Data
                                                                                            with micro O Recorder
                                                          Pld =                             processor
            Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 3 of 12


                                                         US 7,782,195 B2
                                                                   Page 2

                 U.S. PATENT DOCUMENTS                                  El Gayar, N. et al., Fuzzy Neural Network Models for High-Dimen
                                                                        sional Data Clustering, ISFL '97. Second International ICSC
        5,893,057 A      4/1999 Fujimoto et al.                         Sumposium on Fuzzy Logical and Applications ICSC Academic
        5,956.463. A     9, 1999 Patricket al.                          Press, Zurich, Switzerland, pp. 203-209, Feb. 12, 1997.
     6,087,960    A      7/2000    Koyouno et al.                       Franzen, A. Gui. "Classification of bird species by using key Song
     6,396.402    B1      5/2002   Berger et al.                        searching: a comparative study Systems, Man and Cybernetics, vol.,
     6,546,368    B1     4/2003    Weniger et al.                       Oct. 2003, pp. 880-887.
     7,082,394    B2     7/2006    Burges et al.                        Harma, Aki, "Automatic Identification of Bird Species Based pm
 2001/0044719     A1    1 1/2001   Casey                                Sinusoidal Modeling of Syllables', IEEE Int. Conf. Acoustics,
 2003, OO884.00 A1       5, 2003 Nishio et al.                          Speech, Signal Processing (ICASSP 2003), Hong Kong, Apr. 2003.
 2003.01.15215 A1        6, 2003 Swarovski                              Kogan, Joseph A. and Margoliash, Automated Recognition of bird
 2004/O107104 A1         6/2004 Schaphorst                              Song elements from continuous recordings using dynamic time warp
 2007/003301.0 A1   2/2007 Jones ......................... TO4,201      ing and hidden Markov models: A Comparative Study, J. Acoust. Soc.
 2007/02911 23 A1* 12, 2007 Cole                       348,207.11       Am. (4), Apr. 1998.
              FOREIGN PATENT DOCUMENTS                                  Kunkel, Gregory J. The Birdsong Project, Western Catskills of New
                                                                        York State; 1996-2004 http://ourworld.compuserve.com/homep
EP                 O62.9996 A2      12/1994                             ages/G Kunkel/project/Project.htm Jun. 22, 2004.
                                                                        Lleida, L. et al., Robust Continuous Speech Recognition System
                   OTHER PUBLICATIONS                                   Based on a Microphone Array, IEEE International Conference on
Anonymous, “The Basics of Microphones' online Apr. 26, 2003,            Seattle, WA, pp. 241-244, May 12, 1998.
                                                                        McIlraith, Alex L. and Card, Howard C., Birdsong Recognition
pp. 1-4, XP002304494 retrieved from the internet: http://www.           Using Backpropagation and Multivariate Statistics, IEEE Transac
nrgresearch.com/microphonestutorial.htm retrieved on Mar. 20.           tions on Signal Processing, vol. 45, No. 11, Nov. 1997.
2009.                                                                   SukSmono, A.B., et al., Adaptive Image Coding Based on Vector
Anderson, S.E., et al., Department of Organismal Biology and            Quantization Using SOFM-NN Algorithm, IEEE APCCAS (Asia
Anatomy, University of Chicago, Automatic Recognition and Analy         Pacific Conference on Chiangmai, Thailand, pp. 443-446, Nov. 1998.
sis of Birdsong Syllables from Continuous Recordings, Mar. 8, 1995.     Wilde, Mark and Vipin Menon, “Bird Call Recognition using Hidden
Clemins, P. Johnson M. “Application of speech recognition to african    Markov Models’ 2003.
elephant vocalizations' Acoustics, Speech and Signal Processing
vol. 1, Apr. 2003, pp. 484-487.                                         * cited by examiner
    Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 4 of 12


U.S. Patent       Aug. 24, 2010       Sheet 1 of 4     US 7,782,195 B2




                                                           Audio
                                                           Recorder




                                   Figure 1
                                  (prior art)
    Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 5 of 12


U.S. Patent        Aug. 24, 2010         Sheet 2 of 4   US 7,782,195 B2




              Controller              Regulator    In
              with
              mirco-                 Enable       Out
              processor

                                                         Audio
                                                         Recorder




                                    Figure 2
                                   (prior art)
    Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 6 of 12


U.S. Patent         Aug. 24, 2010      Sheet 3 of 4                  US 7,782,195 B2




                                       Regulator In
              Programmable
              Digital Timer            Enable     Out

                                                        Controller         Data
                                                        with micro- KR     Recorder
                                    PD = processor




                                    Figure 3
    Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 7 of 12


U.S. Patent         Aug. 24, 2010      Sheet 4 of 4             US 7,782,195 B2




                                       Regulator In
              Programmable
              Digital Timer            Enable    Out
                                                       Integrated Controller
                                                       and Data Recorder with
                                                       microprocessor,




                                    Figure 4
          Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 8 of 12


                                                     US 7,782,195 B2
                               1.                                                                      2
       APPARATUS FORSCHEDULED LOW                                       FIG. 2 includes a microprocessor-based controller 202 to
     POWER AUTONOMOUS DATA RECORDING                                    control power to the off-the-shelf audio recorder 104 using an
                                                                        efficient solid state power regulator 203. While this approach
                      BACKGROUND                                        improves the programming flexibility of the system, the
                                                                        microprocessor-based controller consumes several milliwatts
  1. Field of Invention                                                 of power, even when idle.
  The present invention is directed to battery-operated,                   In another implementation, an autonomous recording unit
autonomous data recording devices, more particularly, to low            (developed by the Bioacoustics Research Program at the Cor
power devices that can be configured to operate on a record             nell Lab of Ornithology) comprises an audio data recorder
ing schedule.                                                      10   integrated with a controller by sharing a microprocessor. The
  2. Discussion of Related Art                                          microprocessor implements a recording schedule and directs
   There are many applications for automated data collection.           the acquisition and storage of audio data. The integration of
In particular, the collection of audio data in the field can be         the data recorder and the controller represents an improve
used to monitor populations of wildlife such as birds, bats,            ment of efficiency over the systems discussed above in refer
frogs and whales for presence, absence, and abundance data         15   ence to FIGS. 1 and 2 by reducing the number of active
for specific species.                                                   components in the design. However, the microprocessor
   One of the greatest challenges in the deployment of data             remains powered during idle periods and continues to con
collection equipment in the field is the scarcity of power.             Sume power.
Remote locations may not have access to power from utilities,
and therefore, batteries are generally required to power data                                    SUMMARY
collection devices. Supplemental Solar power may not be
practical as Solar systems tend to be heavy and expensive, and            Aspects and embodiments are directed to a system for
there may not be sufficient light in many installations. Weight         scheduled autonomous data recording that uses almost no
can also be an important consideration for equipment that is            power when idle between scheduled recording periods. In one
moved from one remote location to the next, further limiting       25   example, power consumption in the system may be reduced
the size and capacity of batteries that can be used. Given the          during data recording by combining redundant functional
finite capacity of any battery power Supply, the data recorder          elements of the data recorder and the controller. In addition,
will only be able to operate for a limited period of time. The          the system may provide for highly flexible scheduling, as
lower the amount of power consumed by the data recorder, the            discussed further below.
longer the recorder can operate and the more data can be           30      According to one embodiment, an apparatus for autono
collected before manual intervention (e.g. to replace batter            mous data recording comprises a timer with a data interface
ies) is required.                                                       and an alarm output, a power regulator with an enable input
   One approach to extending the operating life of automated            activated by the alarm output, a controller powered by the
data collection systems is to configure the systems to record           output of the power regulator and interfacing to the timer
on a schedule rather than continuously. In most cases, the         35   using the data interface, and a data recorder powered by the
power consumed for actual data recording is significantly               output of the power regulator. In one example, the data
greater than the power consumed to remain idle during sched             recorder is an audio recorder. In another example, the con
uled down time. This approach is especially well suited to              troller may configure the timer to deactivate the alarm output
wildlife monitoring as different species are more likely to             for a period of time causing the regulator to be disabled and
Vocalize at certaintimes of day. For example, many species of      40   power to be disconnected from the controller until the time
birds sing at dawn while many species of frogs sing after               period elapses. The apparatus may further comprise a Switch
dusk.                                                                   to manually override the enable input to the regulator. In
   However, conventional implementations of the above                   another example, the controller comprises a microprocessor,
approach are not ideal as significant power is still consumed           and the timer and power regulator are integrated with the
during the idle periods and the scheduling capabilities are        45   microprocessor Such that idle portions of the microprocessor
limited. For example, referring to FIG. 1, there is illustrated         are powered down during idle periods. Optionally, the data
an example of a conventional system discussed in an article             recorder and the controller can share a microprocessor.
entitled “The Use of Automated Data-Acquisition Tech                       According to another embodiment, an apparatus for
niques in Monitoring Amphibian and Reptile Populations.”                autonomous data recording comprises a programmable timer
by Charles R. Peterson and Michael E. Dorcas, Department of        50   having a programming interface and an alarm output, a power
Biological Sciences, Idaho State University, and published on           regulator having an enable input coupled to the alarm output,
pages 369-378 in McCullough, D. R. and R. Barrett, 1992,                a power input and a power output, a power Source coupled to
Wildlife 2001: Populations, Elsevier Applied Science, Lon               the power input of the regulator, a controller coupled to the
don. According to the Peterson and Dorcas article, the system           power output of the power regulator and to the programming
makes use of a series of interval timers 102 that triggera relay   55   interface of the programmable timer, and a data recorder
103 to power an off-the-shelf audio recorder 104. Power is              coupled to the power output of the power regulator. The
supplied by a battery 101. One disadvantage of this system is           power regulator has an operating state in which power is
that the relay 103 consumes extra power exceeding several               provided at the power output and an idle state. The power
milliwatts. Another disadvantage of this system is that the             regulator is activated into the operating state by activation of
simple timers 102 provide limited programming flexibility.         60   the alarm output and deactivated into the idle state by deac
For example, the timers 102 are unable to accurately track the          tivation of the alarm output. In one example, the data recorder
time of Sunrise forgiven latitudes and times of year, to imple          is an audio recorder. In another example, the controller is
ment more complex sampling protocols, or to combine dif                 configured to program the programmable timer, via the pro
ferent protocols for the simultaneous monitoring of different           gramming interface, to deactivate the alarm signal for a pre
species.                                                           65   determined period of time. The apparatus may further com
   Referring to FIG. 2, there is illustrated a block diagram of         prise a Switch coupled between the power regulator and the
a subsequent version of the system of FIG.1. The system of              programmable timer, the Switch having an ON position and
          Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 9 of 12


                                                     US 7,782,195 B2
                               3                                                                       4
an OFF position and being configured to activate the enable             predetermined active time period. In another example, the
input of the regulator when in the ON position. In another              method further comprises recording data with the data
example, the controller comprises a microprocessor. Option              recorder during the predetermined active time period to pro
ally, the microprocessor may be shared between the controller           vide recorded data. The method may also comprise analyzing
and the data recorder. In another example, the controller          5    the recorded data to determine information, and adjusting at
comprises a first oscillator having a first operating frequency,        least one of a duration and a start time of the predetermined
and the timer comprises a second oscillator having a second             active time period responsive to the information.
operating frequency. The first operating frequency is higher               Still other aspects, embodiments, and advantages of these
than the second operating frequency. The programmable                   exemplary aspects and embodiments, are discussed in detail
timer may be a single stage timer or a multi-stage timer. In one   10   below. Moreover, it is to be understood that both the foregoing
example where the timer is a multi-stage timer, the controller          information and the following detailed description are merely
is configured to program the multi-stage timer to implementa            illustrative examples of various aspects and embodiments,
multi-stage timing schedule including a first stage in which            and are intended to provide an overview or framework for
the controller is configured to program the programmable                understanding the nature and character of the claimed aspects
timer, via the programming interface, to deactivate the alarm      15   and embodiments. The accompanying drawings are included
signal for a first predetermined period of time, and a second           to provide illustration and a further understanding of the
stage in which the controller is configured to program the              various aspects and embodiments, and are incorporated in
programmable timer, via the programming interface, to deac              and constitute a part of this specification. The drawings,
tivate the alarm signal for a second predetermined period of            together with the remainder of the specification, serve to
time.                                                                   explain principles and operations of the described and
   Another embodiment is directed to a method of controlling            claimed aspects and embodiments.
a data recorder including a controller, a power regulator and a
timer. The method comprises programming the timer to acti                     BRIEF DESCRIPTION OF THE DRAWINGS
vate the power regulator for a predetermined recording time
period, providing power from the power regulator to the con        25      Aspects and embodiments of the invention are described in
troller during the predetermined recording time period, and             detail below with reference to the accompanying drawings. It
powering down the controller when the predetermined                     is to be appreciated that the drawings are not intended to be
recording time period expires by deactivating the power regu            drawn to Scale. In the drawings, each identical or nearly
lator. In one example, programming the timer includes pro               identical component that is illustrated in various figures is
gramming the timer with the controller. In another example,        30   represented by a like numeral. For purposes of clarity, not
the method further comprises providing power from the                   every component may be labeled in every drawing. In the
power regulator to a recording device during the predeter               drawings:
mined recording time period. The method may further com                    FIG. 1 is a block diagram of one example of a conventional
prise recording data with the recording device during the               data collection device;
predetermined recording time period.                               35     FIG. 2 is a block diagram of another example of a conven
   According to another embodiment, an apparatus comprises              tional data collection device;
a programmable timer having a programming interface and                    FIG.3 is a diagram of one embodiment of a data collection
an alarm output, a power regulator having an enable input               device, according to aspects of the invention; and
coupled to the alarm output, a power input and a power                     FIG. 4 is a diagram of another embodiment of data collec
output, a power source coupled to the power input of the           40   tion device including an integrated controller and data
regulator, a controller coupled to the power output of the              recorder, according to aspects of the invention.
power regulator and to the programming interface of the
programmable timer, the controller being configured to                                  DETAILED DESCRIPTION
receive operating power from the power regulator, and a
powered device coupled to the power output of the power            45     Aspects and embodiments of the present invention are
regulator and configured to receive power from the power                directed to a data collection device, and make use of a low
regulator. The regulator has an operating state in which the            power programmable digital timer configured to enable
operating power is provided at the power output and an idle             power Supply to the remaining components in the system. The
state in which the operating power is not provided at the               data collection device operates on a schedule, having active
power output, and is activated into the operating state by         50   periods (during which the device is recording) and idle peri
activation of the alarm output and deactivated into the idle            ods during which a majority of the device components may be
state by deactivation of the alarm output. The controller is            powered down. According to one embodiment, during idle
configured to program the programmable timer, via the pro               periods, the power Supply control circuit and the program
gramming interface, to deactivate the alarm signal for a pre            mable digital timer are the only portions of the system con
determined period of time.                                         55   Suming power, as discussed further below. Using commer
   Another embodiment is directed to a method of powering a             cially available timers (such as real-time clock integrated
device including a controller, a power regulator and a timer.           circuits) and power regulators, the amount of idle power
The method comprises programming the timer with the con                 consumed may be generally only a few microwatts. In addi
troller to activate the power regulator for a predetermined             tion, in one embodiment, a microprocessor-based controller
active time period, providing power from the power regulator       60   is used to implement a highly flexible recording schedule, as
to the controller during the predetermined active time period,          discussed further below.
providing power from the power regulator to the device dur                 Unlike conventional systems, the controller in System
ing the predetermined active time period, and powering down             according to embodiments of the invention may be powered
the controller and the device when the predetermined active             only during scheduled recording periods and during initial
time period expires by deactivating the power regulator. In        65   programming of the schedule or other maintenance opera
one example, providing power from the power regulator to the            tions. The controller, in turn, may program the digital timer to
device includes providing power to a data recorder during the           disconnect its own power until the next scheduled event
         Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 10 of 12


                                                         US 7,782,195 B2
                                 5                                                                           6
occurs, as discussed further below. A manual Switch may be                  tion illustrated in FIG. 3, and an equivalent circuit may be
provided to override the digital timer and force power to the               implemented for an active-high enable signal.
controller for initial programming of the schedule or other                    Still referring to FIG.3, in one embodiment, the controller
maintenance operations. In addition, the same controller may                304 can optionally control the data recorder 305, for example,
also acquire and store data, rather than making use of a                    to start and stop data collection. According to one embodi
separate microprocessor-based data acquisition system, to                   ment, the controller 304 may program the timer 302 with a
eliminate the duplication of active components such as micro                predetermined schedule, for example, to activate the enable
processors, computer memories and other peripherals.                        signal 308 at specified time intervals (e.g., every two or three
   It is to be appreciated that this invention is not limited in its        hours), or every day at Some specified time (e.g., dawn or
application to the details of construction and the arrangement         10
of components set forth in the following description or illus               dusk), and to keep the enable signal activated for a specified
trated in the drawings. The invention is capable of implemen                time (e.g., one hour). It is to be appreciated that the controller
tation in other embodiments and of being practiced or of                    304 may also program (or re-program) the timer 302 between
being carried out in various ways. Examples of specific                     recording events so as to implement an arbitrary recording
implementations are provided herein for illustrative purposes          15   schedule. In one example, after finishing a scheduled record
only and are not intended to be limiting. In particular, acts,              ing, the controller 304 may program the timer 302 to release
elements and features discussed in connection with any one or               the enable signal 308 until the next scheduled recording time,
more embodiments are not intended to be excluded from a                     thereby powering down the power regulator 302 and compo
similar role in any other embodiments. In addition, it is to be             nents (including the controller itself) coupled thereto.
appreciated that the phraseology and terminology used herein                   As discussed above, the controller 304 may program or
is for the purpose of description and should not be regarded as             re-program the timer 302 at any time when the controller is
limiting. The use herein of “including.” “comprising.” “hav                 active, allowing for a highly flexible recording schedule to be
ing.” “containing.” “involving.” and variations thereof is                  implemented. In one example, the controller 304 can program
meant to encompass the items listed thereafter and equiva                   the timer 302 with a predetermined schedule, as discussed
lents thereofas well as additional items.                              25
   Referring to FIG. 3, there is illustrated a block diagram of             above. In this example, there may be no need for the controller
one example of a data collection device according to aspects                304 to reprogram the timer 302 every time the controller is
of the invention. In the illustrated embodiment, a battery 301              activated; however, the controller 304 may make adjustments
provides power to a programmable digital timer 302 and a                    to the schedule as needed or desired. For example, as dis
power regulator 303. The power regulator 303 has an enable             30   cussed above, the controller 304 may program the timer 302
signal 308 to enable or disable the flow of current to a micro              with a schedule that implements recording at a particular time
processor-based controller 304 and to a data recorder 305.                  of day (e.g., dawn, dusk, etc.). In this case (or similar
The enable signal 308 for the regulator 303 may be generated                instances), the controller may be programmed to account for
by either the timer 302 or a manual switch 307, as discussed                seasonal changes in the times of dawn and dusk, and to
further below. It is to be appreciated that in some embodi             35   reprogram the timer accordingly. The timer 302 may be a
ments, the apparatus (including the controller 304, timer 302               single-stage or multi-stage timer. Where the timer 302 is a
and power regulator 303) may also be used to controllably                   multi-stage the timer, the controller 304 may program the
power a device other than a data recorder.                                  timer with a schedule that varies by time period. For example,
   The timer 302 may be very simple low-power device, such                  the controller 304 may program the timer 302 to record at a
as a simple up or down counter with a comparator, or a                 40   one time, or for one time period, on certain days of the week,
real-time clock integrated circuit chip. There are commer                   and at another time, or for another time period, on other days
cially available real-time clock chips that consume only a few              of the week. Any of these schedules may be adjusted by the
microwatts of power and that are capable of generating an                   controller 304 whenever it is active, thus allowing for highly
alarm signal at a particular date and time. One embodiment of               flexible timing.
the data collection system incorporates such a real-time clock         45      According to one embodiment, when the enable signal 308
chip as the timer 302, and the alarm signal from the timer can              is deactivated, power to the power regulator 302, and there
be used as the enable signal 308 to the regulator 303. Addi                 fore, also the controller 304 and data recorder 305, is turned
tionally, according to one embodiment, the timer 302 has a                  off. Thus, the power consumption during idle periods is mini
digital data interface 306 such as SPI or IC, such that it can              mized because only the timer 302 remains powered. Because
be programmed by the controller 304 (e.g., using a micropro            50   the controller 304 programs the timer 302 to reactivate the
cessor included in the controller). For example, the controller             enable signal at a specified time, there is no need for the
304 may read or set the current time, turn on or off the alarm              controller to remain active during the idle period. This ability
signal, or set the time of the next alarm.                                  to implement highly flexible, even arbitrary, timing while also
   As discussed above, in one example, the switch307 may be                 enabling the controller, which controls the timing, to be pow
configured to manually override the enable signal 308 such             55   ered down during idle periods may be a significant improve
that an operator can force the regulator 303 to provide power               ment over conventional systems in which a controller remains
to the controller 304 for initial programming, configuration                powered during idle periods.
and maintenance. The switch 307 may be implemented as a                        According to one embodiment, the data recorder 305 will
button, “flip switch.” lever, or any other device that can be               include data acquisition hardware Such as sensors, amplifiers,
activated by an operator. Once powered up, the controller 304          60   filters, and analog-to-digital converters. The data recorder
may program the timer 302 to activate the enable signal 308                 may also include a microprocessor to read samples from the
so that the switch 307 no longer needs to be on to keep the                 data acquisition hardware, a storage device to format and
controller powered up. In FIG. 3, the switch 307 is shown                   store the acquired data, such as a disk drive, flash memory or
connecting an active-low enable signal (308) to ground, and a               magnetic media, and computer memory for storing micropro
typical implementation may also employ a pull-up resistor              65   cessor instructions. In some examples, the controller 304 will
(not shown) on the enable signal (308). However, it is to be                also include a microprocessor and computer memory. There
appreciated that the invention is not limited to implementa                 fore, according to one embodiment, power consumption can
         Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 11 of 12


                                                       US 7,782,195 B2
                                 7                                                                       8
be further reduced by combining these common elements                     oscillator. In one embodiment, the controller and/or data
from the controller 304 and data recorder 305 into one inte               recorder may be configured to allow real-time streaming of
grated system.                                                            quality audio to be formatted and stored on the storage media
   Referring to FIG. 4, there is illustrated one example of a             of the data recorder using a 24 MHz oscillator, which is a
system including an integrated controller and data recorder,              substantially lower frequency oscillator than what might be
according to aspects of the invention. As shown in FIG. 4, the            used in conventional systems (which use, for example, 200
enable signal 308 from the power regulator 303 is used to                 MHZ or higher oscillators). Higher frequency oscillators gen
enable or disable the flow of current to the integrated control           erally consume more power than low frequency oscillators.
ler and data recorder 401, and operation of the system illus              Therefore, configuring the controller and/or data recorder to
trated in FIG. 4 is similar to operation of the system illustrated   10   operate using a relatively low frequency oscillator may pro
in FIG. 3.                                                                vide significant power savings.
   As discussed above, the controller 304 may have the ability               In addition, in one presently preferred embodiment, the
to arbitrarily reprogram the timer 302 at any time when the               system may employ different oscillators to provide clock
controller is active, thus implementing dynamic, flexible tim             signals to timer 302 and to the controller 304 and/or data
ing or scheduling. In one example, the controller 304 may            15   recorder 305 or the integrated controller and data recorder
apply a sampling heuristic to a recording schedule. For                   401. As discussed above, even though the controller and/or
example, the microprocessor may analyze recorded data to                  data recorder may be configured to use a lower frequency
determine the location within a recording time period of a                oscillator than conventional systems, the timer 302 may run
peak in target data. For example, if an operator hopes to                 on an even lower frequency oscillator. Thus, by using differ
determine or monitor the presence of a particular bird, or                ent oscillators for different parts of the system, the higher
other animal, the microprocessor may analyze the recorded                 frequency oscillators used for the controller and/or data
data to detect a peak in the data corresponding to Sounds made            recorder may be powered down during idle periods of the
by that bird (e.g., the bird may be most vocal shortly after              system, while a lower frequency oscillator used for the timer
dawn). The controller 304 may then program the timer 302 to               302 continues to run. In this manner, additional power savings
implement a recording window around the time of the                  25   may be achieved during the idle periods as only a very low
detected peak. The microprocessor may repeatedly analyze                  frequency (e.g., about 32.768 KHZ compared to several MHz
data after each (or Some specified number of) recording time              or hundreds of MHz), and thus very low power, oscillator may
period and signal the controller 304 to reprogram the timer               run during the idle periods. By contrast, idling a micropro
302 as needed to adjust the recording window to track move                cessor, as is done in conventional systems (particularly those
ments of the peak in the target data. In this manner, the            30   that use a microprocessor-based timer to control scheduling,
controller 304 may adjust the timing schedule responsive to               such as the system of FIG. 2 discussed above) still consumes
the recorded data. It is to be appreciated that although this             relatively high power because a fast oscillator must be pow
example has been explained interms of monitoring the Sound                ered during the idle periods.
ofa bird, the invention is not so limited, and the controller 304            Thus, aspects and embodiments of the invention may pro
may implement a sampling heuristic based on any type of              35   vide an efficient, low-power, highly flexible data recording
recorded data.                                                            system. By using a programmable timer 302 and separate
   Referring again to FIGS. 3 and 4, it is to be appreciated that         oscillators for different parts of the system, a flexible record
the regulator 303 may be replaced with any solid state power              ing schedule may be implemented in a system that is power
switch such as a transistor. Alternatively, the regulator 303             efficient because higher power components (including those
may be replaced with a relay. However, relays are less effi          40   that use faster oscillators) can be powered down during idle
cient and therefore, may not be presently preferred in some               (non-recording) periods.
applications. Additionally, the regulator 303 may include sev                Having thus described several aspects of at least one
eral individual regulators providing power to different por               embodiment, it is to be appreciated various alterations, modi
tions of the controller 304, data recorder 305, or integrated             fications, and improvements will readily occur to those
controller and data recorder 401. It is further to be appreciated    45   skilled in the art. For example, the data recorder 305 may be
that the microprocessor used in any of the controller 304, data           replaced by another device that receives power from the
recorder 305, or integrated controller and data recorder 401              power regulator. Such alterations, modifications, and
may take many forms including a microcontroller or a digital              improvements are intended to be part of this disclosure and
signal processor with integrated peripherals. In addition, it is          are intended to be within the scope of the invention. Accord
to be appreciated that at least parts of the power regulator 303     50   ingly, the foregoing description and drawings are by way of
and/or digital data interface 306 may be integrated with the              example only, and the scope of the invention should be deter
microprocessor, such that most of the system can be powered               mined from proper construction of the appended claims, and
down while the timer 302 continues to run. In one such                    their equivalents.
example, the timer 302 or manual switch 307 can be config                   What is claimed is:
ured to cause an interrupt resulting in power to the micropro        55
cessor being restored.                                                       1. An apparatus for autonomous data recording compris
   According to one embodiment, the timer 302 may include                 ing:
an oscillator circuit to provide a periodic clock signal for                 a programmable timer having a programming interface and
keeping time and scheduling. The controller 304 and/or the                      an alarm output;
data recorder 305 (or the integrated controller and data             60      a power regulator having an enable input coupled to the
recorder 401) may also require one or more periodic clock                       alarm output, a power input and a power output;
signals to provide timing to a microprocessor. In many cases,                a power source coupled to the power input of the regulator;
the desired clock frequency for microprocessors and data                     a controller coupled to the power output of the power
acquisition systems may be substantially higher than the                        regulator and to the programming interface of the pro
clock frequency required for the timer 302 used for schedul          65         grammable timer, and
ing. For example, the controller and/or data recorder may use                a data recorder coupled to the power output of the power
a 24 MHz oscillator and the timer 302 may use a 32 KHZ                          regulator,
         Case 1:20-cv-10620-GAO Document 1-1 Filed 03/27/20 Page 12 of 12


                                                    US 7,782,195 B2
                               9                                                                     10
  wherein the regulator has an operating state in which power            14. The method of claim 13, further comprising recording
     is provided at the power output and an idle state; and           data with the recording device during the predetermined
  wherein the power regulator is activated into the operating         recording time period.
     state by activation of the alarm output and deactivated             15. The method of claim 12, wherein programming the
     into the idle state by deactivation of the alarm output.    5    timer includes adjusting the predetermined recording time
  2. The apparatus of claim 1, wherein the data recorder is an        period.
audio recorder.                                                          16. An apparatus comprising:
   3. The apparatus of claim 2, wherein the controller is con           a programmable timer having a programming interface and
figured to program the programmable timer, via the program                 an alarm output;
ming interface, to deactivate the alarm signal for a predeter    10     a power regulator having an enable input coupled to the
mined period of time.                                                      alarm output, a power input and a power output;
   4. The apparatus of claim 3, further comprising a Switch             a power source coupled to the power input of the regulator;
coupled between the power regulator and the programmable                a controller coupled to the power output of the power
timer, the Switch having an on position and an offposition and             regulator and to the programming interface of the pro
being configured to activate the enable input of the regulator   15        grammable timer, the controller being configured to
when in the on position.                                                   receive operating power from the power regulator; and
   5. The apparatus of claim 1, wherein the controller com              a powered device coupled to the power output of the power
prises a microprocessor.                                                   regulator and configured to receive power from the
   6. The apparatus of claim 5, wherein the microprocessor is              power regulator,
shared between the controller and the data recorder.                    wherein the regulator has an operating state in which the
   7. The apparatus of claim 5, wherein the controller com                 operating power is provided at the power output and an
prises a first oscillator having a first operating frequency;              idle state in which the operating power is not provided at
wherein the timer comprises a second oscillator having a                   the power output;
second operating frequency; and wherein the first operating             wherein the power regulator is activated into the operating
frequency is higher than the second operating frequency.         25         state by activation of the alarm output and deactivated
   8. The apparatus of claim 1, wherein the programmable                   into the idle state by deactivation of the alarm output;
timer is a single-stage timer.                                             and
   9. The apparatus of claim 1, wherein the programmable                wherein the controller is configured to program the pro
timer is a multi-stage timer.                                             grammable timer, via the programming interface, to
   10. The apparatus of claim 9, wherein the controller is       30       deactivate the alarm signal for a predetermined period of
configured to program the multi-stage timer to implement a                 time.
multi-stage timing schedule including a first stage in which             17. A method of powering a device including a controller,
the controller is configured to program the programmable              a power regulator and a timer, the method comprising:
timer, via the programming interface, to deactivate the alarm            programming the timer with the controller to activate the
signal for a first predetermined period of time, and a second    35         power regulator for a predetermined active time period;
stage in which the controller is configured to program the               providing power from the power regulator to the controller
programmable timer, via the programming interface, to deac                  during the predetermined active time period;
tivate the alarm signal for a second predetermined period of             providing power from the power regulator to the device
time.                                                                       during the predetermined active time period; and
   11. A method of controlling a data recorder including a       40      powering down the controller and the device when the
controller, a power regulator and a timer, the method com                   predetermined active time period expires by deactivat
prising:                                                                    ing the power regulator.
   programming the timer to activate the power regulator for             18. The method of claim 17, wherein providing power from
     a predetermined recording time period;                           the power regulator to the device includes providing power to
   providing power from the power regulator to the controller    45   a data recorder during the predetermined active time period.
     during the predetermined recording time period; and                 19. The method of claim 18, further comprising recording
   powering down the controller when the predetermined                data with the data recorder during the predetermined active
     recording time period expires by deactivating the power          time period to provide recorded data.
     regulator.                                                          20. The method of claim 19, further comprising analyzing
   12. The method of claim 11, wherein programming the           50   the recorded data to determine information; and adjusting at
timer includes programming the timer with the controller.             least one of a duration and a start time of the predetermined
   13. The method of claim 12, further comprising providing           active time period responsive to the information.
power from the power regulator to a recording device during
the predetermined recording time period.                                                     k   k   k   k   k
